         Case 1:19-cv-03836-KPF Document 44 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLTON GRAY,

                            Plaintiff,

                    -v.-                              19 Civ. 3836 (KPF)

RAUL RAMOS, RAISA KATZ, LEON                               ORDER
SCRIMMAGER, AMBER TESTA, and
DAVID ONUORA,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Defendants filed a motion to dismiss on March 10, 2020. (Dkt. #34). On

May 18, 2020, the Court granted Plaintiff an extension of time to file his

opposition papers to June 15, 2020. (Dkt. #43). To date, the Court has not

received Plaintiff’s opposition papers. If Plaintiff’s opposition papers are not

received on or before July 31, 2020, the Court will consider Defendants’ motion

to dismiss to be unopposed and will address it accordingly.

SO ORDERED.

Dated:       July 8, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge

Sent by First Class Mail:

Carlton Gray
NYSID: 00344553Z
DIN No. 19R0750
Wyoming Correctional Facility
P.O. Box 501
Attica, NY 14011-0501
